Citation Nr: 1124179	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision dated September 2009, the Board denied a claim for a disability rating greater than 50 percent for PTSD as well as a claim for a compensable disability rating for residual scar, shrapnel wound, of the left knee.  The Board also remanded claims of service connection for hearing loss and tinnitus for further development.  

Thereafter, the Veteran appealed the Board's decision denying a rating greater than 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By order dated July 2010, the Court remanded this issue to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

The issues of entitlement to a higher disability rating for PTSD and entitlement TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing was neither manifested during the Veteran's active duty service or within one year of discharge from service nor is any current bilateral sensorineural hearing loss otherwise related to service.

2.  The Veteran's tinnitus was neither manifested during the Veteran's active duty service nor is any current tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or aggravated by the Veteran's active duty service and it may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran alleges that he incurred bilateral hearing loss and tinnitus as a result of noise exposure suffered during active service, including combat service.  He reports a significant history of unprotected noise exposure which includes flight line duty with incoming enemy fire.  He further reports unprotected nonmilitary noise exposure while performing heavy construction work over a 12 to 15 year period.

The RO has determined that the Veteran participated in combat for purposes of establishing service connection for PTSD.  Overall, the Board has no reason to doubt the veracity of the Veteran's statements with regard to his in-service exposure to acoustic trauma, to include noise exposure in a combat environment many years ago.  

Consequently, for this decision, the Board presumes that the Veteran engaged in combat in service, such that his lay statements and testimony are sufficient to show the occurrence of combat-related noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Notably, however, the Veteran does not report the onset of hearing loss and/or tinnitus while engaged in combat with the enemy.

The Veteran's service treatment records (STRs) do not reflect complaint or treatment for hearing loss or tinnitus.  In fact, the Veteran specifically denied a history of hearing loss on his August 1970 separation examination.

Notably, the Veteran's August 1966 entrance examination reflected the following audiometric readings:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
--
5
-5
0
-5
-5
-5
--
LEFT
--
15
0
-5
-5
5
5
--

The Veteran's August 1970 separation examination reflected the following audiometric readings:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
--
10
20
10
10
10
10
--
LEFT
--
10
10
10
10
10
20
--

Overall, the STRs provide evidence against these claims as it reflects normal hearing as measure by audiometric examination absent lay report of hearing loss or tinnitus.

The postservice medical records first reflect complaint of tinnitus in June 2002.  A VA audiometric examination in September 2004 is the earliest evidence of record confirming the existence of bilateral sensorineural high frequency hearing loss (SNHF) per the standards of 38 C.F.R. § 3.385.  He filed his service connection claim in October 2005.  

As there is no evidence of sensorineural hearing loss or tinnitus within one year after the Veteran's separation from service in August 1970, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.

Furthermore, the Board observes that the Veteran's first treatment for hearing loss and tinnitus which occurred more than 35 years after his discharge from active duty service is not consistent with a finding of inservice onset.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Nonetheless, given the Veteran's history of military noise exposure, the Veteran was afforded VA Compensation and Pension examinations in February 2006 and April 2010.  At these examinations, the Veteran reported to the VA examiners a history of unprotected noise exposure while working on a flight line as well as combat explosions.  Postservice, he worked as a pipefitter in a construction environment for 10 to 12 years.  He recalled the onset of tinnitus between 1970 and 1980 while living in Montana.  

Following review of the claims folder, two separate VA examiners opined that the Veteran's hearing loss and tinnitus were less likely than not related to military acoustic trauma.  These opinions were based upon the fact that there was no complaint of hearing loss or tinnitus during service, that audiometric testing throughout service was normal, that the Veteran first noticed the onset of tinnitus and hearing loss after service, and the medical principle that hearing loss caused by acoustic trauma occurs at the time of exposure and not years later.

Notably, the April 2010 VA examiner also based the opinion pursuant to an advisement by the Board that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.

Overall, the VA examiner opinions provide strong evidence against these claims, as it reflects medical opinion that the Veteran's hearing loss and tinnitus first manifested after service and is not related to an event during active service.  There is no medical opinion to the contrary.  

Furthermore, the Veteran's own statements place the onset of hearing loss and tinnitus after service.  Thus, there is no factual basis to award service connection based upon chronicity of symptoms first manifested during service.  See 38 C.F.R. § 3.303(b).

Importantly, none of the additional private and VA clinical records associated with the claims folder includes any competent opinion suggesting a link between the Veteran's bilateral hearing loss and tinnitus and his active military service.

The Board has also considered application of the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).   Here, the Veteran's exposure to acoustic trauma during service has been conclusively established.  Simply stated, the Board is not disputing that the Veteran was exposed to loud noise during service.  The Board further notes that the Veteran most credibly indicates the onset of hearing loss and tinnitus symptoms after service.

The reduced evidentiary burden of 38 U.S.C.A. § 1154(b) only applies to the question of service incurrence, and not to the question of a nexus to service, which generally requires competent medical evidence.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The VA medical examiners have considered this evidence of service incurrence in providing medical opinions in this case.

In addition to the medical evidence, the Board has considered the Veteran's own theory of causation.  He attributes his hearing loss and tinnitus to noise exposure in service.  However, as a layperson, without the appropriate medical training and expertise, the Veteran's own personal opinion on a matter requiring medical expertise holds little, if any, probative value.  In any event, his personal opinion is greatly outweighed by the opinion of the VA audiologists who have greater expertise and training than the Veteran in evaluating the nature and etiology of audiological disorders.

Based on the above, service connection for the Veteran's bilateral sensorineural hearing loss and tinnitus on the basis of becoming manifest in service and persisting, or on a presumptive basis for sensorineural hearing loss as a chronic disease, is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied on both claims.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A pre-adjudicatory RO letter in November 2005 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his service connection claims as well as the relative duties on the part of himself and VA in developing these claims.  Notably, this further advised the Veteran that the evidence must show the onset of his disabilities during service or a relationship between his disability and an injury, disease or event in military service.

With the exception of providing pre-adjudicatory notice of the downstream elements of establishing a disability rating and effective date of award should service connection be established, the Veteran was provided compliant pre- adjudicatory VCAA notice on all the claims being decided on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding notice requirements.  As the claims remain denied, these issues are not implicated so that no prejudice accrues to the Veteran.

VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has obtained all relevant, identified, and available evidence.  The RO obtained the Veteran's STRs as well as all VA and private clinical records identified as relevant to the claims being decided on appeal.  There are no outstanding requests to obtain any private treatment records for which the Veteran has identified and authorized VA to obtain on his behalf.  The Board also notes that VA has obtained medical and legal documents pertaining to the Veteran's award of disability benefits with the Social Security Administration.

VA has also obtained medical opinion as necessary to make a decision on these claims.  In this respect, the Veteran underwent VA examinations in February 2006 and April 2010 based upon review of his claims folder.  In September 2009, the Board returned the examination report to have the examiner review the inservice audiometric findings again in light of the fact that the military changed the unit measurements for audiometric readings in October 1967.  

The April 2010 examination report reflects that the VA examiner read the 21-2507 advisements, and has provided opinion that the Veteran's hearing loss is not due to military noise exposure based upon an accepted medical principle that "[h]earing loss caused by acoustic trauma occurs at the time of exposure and not years later."  This opinion is consistent with the credible lay evidence, which reflects the onset of tinnitus and decreased hearing acuity after discharge from active service.  The Board finds that this examination report provides adequate rationale for the ultimate conclusions reached and, thus, is adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided at this time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002). 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The parties to the JMR remanded this case, in part, for analysis of a July 18, 2007 VA clinical record referenced by a VA C&P examiner in August 2007, which purportedly reflected a Global Assessment of Functioning (GAF) Score of 45 for service-connected PTSD provided by Dr. F.  

These records were not associated with the claims folder at the time of the Board's September 2009 decision.

In April 2011, the Veteran's representative submitted copies of VA clinical records which include a mental health consultation performed by a physicians' assistant on July 18, 2007 with the clinical note acknowledged by Dr. F.  However, these records do not contain a GAF score for this date.  Subsequent VA clinical records reflect GAF scores ranging from 60 to 65 in October and November 2010.

On this record, the Board cannot provide sufficient reasons and bases for analyzing a GAF score of 45 on July 18, 2007 which is not actually of record, especially in light of the significantly higher GAF scores after this date.  The case, therefore, is remanded for complete VA clinical records (assuming the reference to a GAF score of 45 on July 18, 2007 was not an error on the part of the VA examiner).

Also in April 2011, the Veteran's representative submitted a medical opinion opining that the Veteran is unemployable due to service-connected PTSD.  This examiner essentially asserted that all GAF scores provided by VA clinicians over the years are medically unsupportable with the Veteran having a current GAF score of 35 with a score of 35-40 for the past year.  This examiner also concluded that the assessment of the Veteran having a personality disorder is also medically unsupportable.  

The Board notes that a claim of entitlement to TDIU was formally denied by RO rating decision dated April 2006.  The recent private opinion again reasonably raises the issue of entitlement to TDIU, which will now be deemed a part of the current increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  This issue requires appropriate development.

As noted above, the recent private medical examiner's opinion conflicts with the majority of the VA evaluations in this case, including the more recent assessments of the Veteran having a GAF score of 60 to 65.  Given the significant disparity of medical opinion and the recent opinion of unemployability due to PTSD, the Board will also remand this case for clarifying medical opinion which also addresses the employability issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of VA psychiatric treatment since September 2007, to include all progress notes pertaining to a July 18, 2007 mental health evaluation purportedly reflecting a GAF score of 45.

3.  Schedule the veteran for a VA psychiatric evaluation to determine the current level of severity of the service-connected PTSD with major depressive disorder.  The claims file must be made available to the physician designated to examine the Veteran.  All indicated studies and tests (to include psychological testing, if deemed appropriate) should be accomplished.

The examiner should conduct an extensive evaluation concerning the severity of the Veteran's PTSD with major depressive disorder since 2003, reconciling the conflicting assessments of the severity of the Veteran's PTSD since that time.  The examiner is requested to express, in terms of a Global Assessment of Functioning (GAF) score, the Veteran's baseline GAF score since July 2003.  The examiner is then requested to identify to the extent possible any increased or decreased severity of symptoms since that time expressed in a GAF score, if any.  

To the extent possible, the examiner should distinguish the manifestations of the Veteran's service-connected PTSD with major depressive disorder from those of any other nonservice-connected psychiatric/emotional disorders (e.g., alcohol dependence, personality disorder) found to be present.  In so doing, the examiner is requested to resolve (if possible) the conflicting opinion from the August 2007 VA examiner who attributed approximately 1/3 of the Veteran's occupational and social impairment due to PTSD with major depressive disorder with the remainder of impairment attributable to substance dependency and antisocial personality feature as contrasted to the January 2011 private medical opinion finding that the Veteran did not have a personality disorder. 

The examiner should also provide an opinion as to whether the Veteran's PTSD with major depressive disorder has precluded his ability to obtain and maintain substantially gainful employment.  If unemployability due to PTSD with major depressive disorder is found, the examiner is requested to indicate the approximate date that the Veteran became unemployable due to his PTSD with major depressive disorder.

A rationale for any opinion expressed should be provided in the report, to include the use of medical principles and evidence in the claims file.

4.  Upon completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


